PER CURIAM.
Sua sponte we consolidate Case Nos. 92-3714 and 93-0525.
We affirm the trial court’s orders of dismissal and order granting final summary judgment in favor of' appellees Plantation Fountains Assoc. Limited Partnership, Darryl Parmenter, Fountains RPF Realty Corporation, Lincoln Property Company No. 2123, Ltd., Mack Pogue and William Duvall (hereinafter “Plantation Fountains”). We affirm the orders of dismissal in favor of appel-lees Dining Delight, Inc., and Craig Bachove, individually. We also affirm the order granting final summary judgment in favor of ap-pellee Craig Bachove, individually.
We reverse the trial court’s award of attorney’s fees to Plantation Fountains pursuant to section 772.11, Florida Statutes (1993), the civil remedy for theft statute. The trial court adequately complied with section 772.11 by finding that no substantial factual basis existed upon which appellant could assert a claim for civil theft against Plantation Fountains. The trial court, however, failed to set forth the specific findings in support of the amount awarded appellee’s counsel as mandated by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
Accordingly, we reverse only the award of attorney’s fees in favor of Plantation Fountains and remand for the trial court to make the requisite findings consistent with this opinion.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
DELL, C.J., and ANSTEAD and KLEIN, JJ., concur.